Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, originally effective as of March 15, 2001, is amended and restated on December 23, 2008, by and between COMPUCREDIT CORPORATION, a Georgia corporation (“CompuCredit”), and DAVID G. HANNA, an individual resident of the State of Georgia (“Employee”).This Agreement amends, restates and supersedes the employment agreement between the Company and the Employee that became effective as of the Effective Date (the “Previous Employment Agreement”). W I T N E S S E T H: WHEREAS, the parties hereto desired to enter into a written agreement for the employment of Employee by CompuCredit on the terms and conditions hereinafter stated which supersedes any and all written or oral arrangements between the parties concerning the subject matter hereof, including, without limitation, that certain employment agreement between CompuCredit and Employee dated as of January 1, 1999, as amended from time to time; and WHEREAS, the Company and the Employee entered into the Previous Employment Agreement, effective as of March 15, 2001; and WHEREAS, the Company and the Employee now desire to amend and restate the Previous Employment Agreement to reflect the provisions of Section 409A of the Code and the final regulations issued thereunder. NOW, THEREFORE, for and in consideration of the premises and the mutual covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, CompuCredit and Employee agree as follows: 1.RELATIONSHIP ESTABLISHED.Upon the terms and subject to the conditions of this Agreement, CompuCredit hereby employs Employee to perform services (the “Services”) for CompuCredit as its Chief Executive Officer and as delegated to him from time to time by the Board of Directors of CompuCredit consistent with those generally associated with that position.Employee hereby agrees to devote substantially all of his business efforts toward performing the Services, which efforts shall constitute not less than a minimum average of forty (40) hours per week.In his performance of the Services, Employee shall comply with applicable CompuCredit policies and procedures.If there is any conflict between such policies and procedures and this Agreement, this Agreement shall control. 2.TERM; TERMINATION. 2.1TERM OF EMPLOYMENT.The term of Employee's employment under this Agreement shall commence on the date hereof and shall continue indefinitely on an at will basis, subject to termination at any time by either party on not less than thirty (30) days prior written notice by either party, or as otherwise provided pursuant to Section 2.2 of this Agreement.The period of time Employee is employed by CompuCredit shall be referred to as the “Term.” 2.2TERMINATION OF EMPLOYMENT. (a)This Agreement shall automatically and immediately terminate upon the death of Employee; or (b)Either party may terminate this Agreement upon the Complete Disability of Employee. "Complete Disability", as used herein, shall mean the inability of Employee by reason of any physical or mental impairment to perform fully and effectively, as determined in the reasonable judgment of a competent physician selected in good faith by CompuCredit, the Services on a full time basis for an aggregate of 90 days in any period of 180 consecutive days. (c)In addition to any other rights or remedies available to CompuCredit, CompuCredit may, in its sole discretion, terminate this Agreement for Cause effective immediately upon delivery of written notice to Employee.In this Agreement, “Cause” means the reasonable, good faith determination of a majority of the Board of Directors of CompuCredit that: (i)(A) Employee has committed an act constituting fraud, moral turpitude, deceit or intentional material misrepresentation with respect to CompuCredit or any client, customer or supplier of CompuCredit; (B) Employee has embezzled funds or assets from CompuCredit or any client, customer or supplier of CompuCredit; or (C) Employee has engaged in willful misconduct or gross negligence in the performance of the Services; (ii)Employee has breached or defaulted in the performance of any material provision of this Agreement and has not cured such breach or default to CompuCredit's reasonable satisfaction within thirty (30) days after receiving notice thereof (provided that any breach by Employee of any obligation under Section 9 will be grounds for immediate termination for “Cause” without any notice or right to cure); or (iii)Employee's conduct is materially detrimental to the reputation of CompuCredit which Employee has not cured (if such conduct is curable in CompuCredit's reasonable opinion) to CompuCredit's reasonable satisfaction within ten (10) days after receiving notice thereof. (d)The date on which this Agreement expires or terminates for any reason is referred to herein as the “Termination Date.” (e)Employee may terminate this Agreement following a Change of Control (as defined below), by providing CompuCredit at least thirty (30) days prior written notice of termination.For purposes of this Agreement, “Change of Control” shall mean the acquisition by any single person or entity or related persons or entities of either substantially all the assets of CompuCredit or more than fifty percent (50%) of the outstanding and issued common stock of CompuCredit. 3.COMPENSATION. (a)During the Term, CompuCredit shall pay Employee as compensation for the Services an annual salary equal to $50,000.Such compensation shall be payable in substantially equal semi-monthly installments or in such other installments or at such other intervals as may be the policy of CompuCredit from time to time, but no less frequently than monthly, and shall be subject to such deductions and withholdings as are required by law or policies of CompuCredit in effect from time to time.Employee's salary per annum may from time to time be adjusted as agreed in writing by both CompuCredit and Employee. (b)Notwithstanding anything to the contrary herein, if this Agreement is terminated for any of the reasons set forth in Section 2 hereof, CompuCredit shall be released of its obligation to pay further compensation or benefits to Employee as set forth in this Agreement except for salary already earned under Section 3(a) hereof and payable as set forth therein, and Employee will not be entitled to any severance or other benefits upon any termination of his employment hereunder. 4.VACATION.During the Term of this Agreement, Employee shall be entitled to such number of weeks of paid vacation in each calendar year of the Term as is provided in, and in accordance with, CompuCredit's policies in effect from time to time for management employees. 5.BENEFITS.During the Term of this Agreement, Employee shall be entitled to participate in executive employee benefit plans generally provided by CompuCredit to its executives, but only if and to the extent provided from time to time in such executive benefits plans and for so long as CompuCredit provides or offers such benefit plans. 6.REIMBURSEMENT FOR EXPENSES.CompuCredit shall reimburse Employee for reasonable out-of-pocket expenses incurred by Employee in connection with the performance of the Services hereunder for travel, entertainment and other miscellaneous expenses to the extent such expenses are consistent with CompuCredit's reimbursement policy as the same shall be in effect from time to time.Reimbursement shall be made only against an itemized list of such expenses submitted to CompuCredit by Employee within thirty (30) days after being incurred, and, to the extent requested by CompuCredit, receipts and invoices evidencing such expenses.In no event shall any such reimbursement be made later than thirty (30) days after the period for submitting such itemized list expires. 7.CONFIDENTIALITY. (a)PROPRIETARY INFORMATION.Employee acknowledges that as an employee of CompuCredit, he may from time to time have access to and be provided with trade secrets (as defined under applicable law), and other confidential, secret and proprietary information including without limitation, financial statements or information, technical or nontechnical data, formulae, compilations, programs, methods, data, financial plans, models, product plans, marketing or sales strategies, portfolio information, or lists of actual or potential borrowers, loan program participants or other customers not generally available to the public concerning any aspect of the products, services or businesses of CompuCredit, its affiliates, or its and their officers, directors, employees, advisers, agents or other personnel (collectively, “Proprietary Information”).Employee agrees that he will not, directly or indirectly, disclose, publish, disseminate or use any Proprietary Information except as authorized herein.Employee may use Proprietary Information to perform the Services but in doing so will only allow dissemination of Proprietary Information to any individual, corporation, partnership, limited liability company, joint venture, association, joint stock company, government agency, trust, trustee, entity, unincorporated organization or any other entity on a strict need-to-know basis (provided such persons are first informed of the confidential nature of such Proprietary Information and directed to use or disclose it only as permitted herein).If disclosure of any Proprietary Information is required by law, a court or agency of the government, then Employee may make such disclosure after providing CompuCredit with reasonable notice, to the extent that providing such notice to CompuCredit is legally permissible, so that CompuCredit may seek protective relief. (b)NON-PROPRIETARY INFORMATION.Notwithstanding the provisions of Section 7(a) above, the following shall not be considered to be Proprietary Information: (i) any information that was in the public domain through no fault or act of Employee prior to the disclosure thereof to Employee; (ii) any information that comes into the public domain through no fault or act of Employee; (iii) any information that is disclosed without restriction to Employee by a third party (which term shall not include any equity holder, affiliate, or counsel, accountants and other non-employee representatives of affiliated entitles, or of any of their respective equity holders, affiliates or related persons) having the legal right to make such disclosure, and (iv) any confidential business information that is not a trade secret on the three (3) year anniversary of the Termination Date; PROVIDED, HOWEVER, that the limited duration of the confidentiality obligation with regard to Proprietary Information not constituting a trade secret shall not operate or be construed as affording Employee any right or license thereafter to use Proprietary Information, or as a waiver by CompuCredit of the rights and benefits otherwise available to CompuCredit under the laws governing the protection and enforceability of patents, trade secret and other intellectual property. (c)RETURN OF MATERIALS.On or before the Termination Date, or when otherwise requested by CompuCredit, Employee will deliver promptly to CompuCredit all Proprietary Information and all other files, customer lists, management reports, drawings, memoranda, forms, financial data and reports and other materials or documents and equipment provided to, or obtained or created by Employee in connection with the Services (including all copies of the foregoing, and including all notes, records and other materials of or relating to CompuCredit or their respective customers) in his possession or control. 8.TRANSFER AND ASSIGNMENT TO COMPUCREDIT. (a)TRANSFER AND ASSIGNMENT OF WORK PRODUCT.To the greatest extent possible, any Work Product will be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.A. Section , as amended) and owned exclusively by CompuCredit.In this Agreement, “Work Product” means work product, property, data, documentation, “know-how,” concepts, plans, inventions, improvements, techniques, processes or information of any kind, prepared, conceived, discovered, developed or created by Employee in connection with the performance of the Services.Employee hereby unconditionally and irrevocably transfers and assigns to CompuCredit all right, title and interest Employee has or will have, by operation of law or otherwise, in or to any Work Product, including, without limitation, all patents, copyrights, trademarks, service marks, trade secrets and other intellectual property rights.Employee agrees to execute and deliver to CompuCredit any transfers or other instruments which CompuCredit may deem necessary or appropriate to vest complete title and ownership of any Work Product, and all rights therein, exclusively in CompuCredit. (b)POWER OF ATTORNEY.Employee hereby irrevocably constitutes and appoints CompuCredit as his agent and attorney-in-fact, with full power of substitution, in the name, place and stead of Employee, to execute and deliver any and all assignments or other instruments described in Section 8(a) above that Employee fails or refuses promptly to execute and deliver.The foregoing power and agency are coupled with an interest and are irrevocable. 9.COVENANT AGAINST COMPETITION. (a)Employee acknowledges that the Proprietary Information that he has acquired and will acquire, prior to and during the Term, includes and will include information that could be used by Employee on behalf of a Competitor (as hereinafter defined), its affiliates or others to the substantial detriment of CompuCredit.Moreover, the parties recognize that Employee during the course of his employment with CompuCredit will develop important relationships with customers and others having valuable business relationships with CompuCredit.In view of the foregoing, Employee acknowledges and agrees that the restrictive covenants contained in this Agreement are reasonably necessary to protect CompuCredit's legitimate business interests and goodwill.If this Agreement is terminated by CompuCredit otherwise than in accordance with Section 2.2 hereof, Employee will only be bound by the covenant against competition if he is paid at his then current salary for the one (1) year period of time from and after the Termination Date.Any such payments to be made during such one (1) year period shall be made in the same manner as Employee’s annual salary as of the Termination Date, subject to Section 19 below. (b)DEFINITIONS. (i)“COMPETITIVE POSITION”- (A) the direct or indirect equity ownership (excluding ownership of less than 2% of the equity of an entity listed on a major U.S. exchange or traded on a NASDAQ over-the-counter market) or control of all or any portion of a Competitor, or (B) any employment, consulting, partnership, advisory, directorship, agency, promotional or independent contractor arrangement between Employee and any Competitor whereby Employee is required to perform services substantially similar to the Services. (ii)“COMPETITOR”- Any person or entity who provides products or services substantially similar to
